United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1796
Issued: March 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 24, 2018 appellant filed a timely appeal from an August 17, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish muscle tension
headaches and cervical and trapezius muscle spasms causally related to accepted factors of her
federal employment.
FACTUAL HISTORY
On July 12, 2018 appellant, then a 52-year-old maintenance office support clerk, filed an
occupational disease claim (Form CA-2), alleging that due to her noisy workstation she developed
1

5 U.S.C. § 8101 et seq.

severe, throbbing recurring pain on one side of her head radiating down her neck and shoulders.
She further alleged that as a result of “extreme, constant loud jagged noise” she experienced intense
headaches with ringing and mild-to-moderate pain in both ears due to factors of her federal
employment. Appellant indicated that she first became aware of her medical condition on June 28,
2018 and first realized that it was caused or aggravated by her federal employment on
June 29, 2018. She stopped work on June 28, 2018 and then returned to work on July 6, 2018.
In a routing slip dated June 29, 2018, appellant indicated that her duty station did not
qualify for a hearing conservation program because several machines had been removed post
Hurricane Katrina and the last documented sound-level survey found that no employees were being
exposed to sound levels greater than 85 decibels, on the A scale. Since that time, and as recent as
June 2018, she stated that a Delivery Bar Code Sorter (DBCS) machine, sometimes referred to as
a “jogger,” had been installed adjacent to the maintenance parts room, which was the office where
she was assigned. When in operation, appellant described the DBCS machine as giving off “an
extreme arduous, deafening, continuous sound” when in motion. She stated that she was unable
to focus due to the noise and suffered continuous headaches. Appellant further indicated that she
was unable to perform her usual duties, which included oral communications throughout her tour
of duty, when the machine was in operation due to the noise.
By development letter dated July 17, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to respond.
Appellant subsequently submitted two accident reports indicating that she had complained
of loud noise from a #15 DBCS jogger module machine that was causing her to experience
headaches. She first notified the employing establishment of her injury on June 28, 2018.
Appellant further submitted three reports dated June 29, 2018, including two form reports,
a duty status report and an attending physician’s report, Form CA-17 and Form CA-20
respectively, from Dr. Susan L. Vaught, an internist. Dr. Vaught diagnosed history of high
cholesterol, muscle tension headache, muscle spasms of the neck, and trapezius muscle spasm and
asserted that appellant had been exposed to a new instrument at work with loud vibratory noise,
which was located on the other side of a partition behind her desk. She opined that, since the
machine had been moved three days prior, appellant had right-sided headaches and poor
concentration. Although appellant took precautions to protect her hearing while preforming her
job, it did not block out the noise. Dr. Vaught also found that appellant’s head pain had radiated
to her right posterior neck and upper right shoulder. In an attending physician’s report (Form CA20), Dr. Vaught explained that “repeated loud (above vocal baseline) noise can and often trigger
muscle spasms and tension headaches.” She advised that appellant was totally disabled from work
until relieved from the increased noise, and recommended better hearing protection or moving
away from the new machine noise.
In a report dated July 9, 2018, Dr. Devra Sirot, a family medicine specialist, noted that
appellant was seen for a follow-up examination of her muscle tension headache and reported that
she felt much better and was getting better earplugs for work to block out the noise.

2

A statement from the employing establishment dated August 1, 2018 confirmed that
appellant’s duty station was not required to have a hearing conservation program. It acknowledged
that the machine was unusually noisy, but three different employees simultaneously used their
smartphone applications and failed to register a reading of 90 decibels (on the A scale) or greater,
at the machine. The employing establishment noted that appellant’s office was no less than 15
feet from the machine’s location and was separated by a wall of 1/2-inch plywood. The jogger
was only used while jogging mail, which meant that the noise was not present for a period of time
greater than 30 minutes, continuously.
Appellant subsequently submitted an August 3, 2018 narrative statement reiterating that
the rattling, vibrating noise coming from DBCS #15 was adjacent to her office and did not have a
ceiling; therefore, she was exposed to the sound all day. She further indicated that her office was
an open area on the workroom floor. Appellant asserted that the machine ran every day anywhere
from 8 to 16 hours per day. She also submitted a position description in support of her claim.
By decision dated August 17, 2018, OWCP found that appellant had established that she
was exposed to loud noise in the performance of duty, but denied the claim because the medical
evidence of record was insufficient to establish a causal relationship between her diagnosed
conditions and the accepted employment exposure.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an employee of the United States within the meaning of
FECA, that the claim was filed within the applicable time limitation of FECA, that an injury was
sustained in the performance of duty as alleged, and that any specific condition or disability for
which compensation is claimed is causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.4

2

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

4
D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.5 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.6
Neither, the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish muscle tension
headaches and cervical and trapezius muscle spasms causally related to the accepted factors of
federal employment.
Appellant identified the factors of employment that she believed caused her conditions
which included constant exposure to noise from a DBCS machine/jogger at work, which OWCP
accepted as factual. However, in order to establish that she sustained an employment-related
injury, she must also submit rationalized medical evidence which explains how her medical
conditions were caused or aggravated by the implicated employment factors.8
Appellant returned to Dr. Sirot for a follow-up examination of her muscle tension headache
on July 9, 2018. He reported that she felt much better and was getting better earplugs for work to
block out the noise. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.9 Thus, this evidence is insufficient to establish causal relationship between
appellant’s federal employment duties and her diagnosed conditions.
In her reports, Dr. Vaught diagnosed muscle tension headache, muscles spasms of neck,
and trapezius muscle spasm and asserted that appellant had been exposed to a new instrument at
work with loud vibratory noise, which was located on the other side of a partition behind her desk.
She opined that since the machine had been moved three days prior, appellant had right-sided
headaches and poor concentration. Dr. Vaught also found that appellant’s pain had radiated to her
right posterior neck and upper right shoulder. In her attending physician’s report (Form CA-20),
she explained that “repeated loud (above vocal baseline) noise can and often triggers muscle
spasms and tension headaches.” The Board finds that Dr. Vaught’s opinion regarding the cause

5

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6
K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

A.C., Docket No. 08-1453 (issued November 18, 2008).

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

of appellant’s muscle spasms and headaches is speculative and equivocal in nature.10 Dr. Vaught
failed to provide sufficient medical rationale explaining how being exposed to noise from a DBCS
machine/jogger at work either caused or contributed to appellant’s diagnosed conditions. Her
opinion was based, in part, on temporal correlation. The Board has held that neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish a causal relationship.11 Dr. Vaught did not otherwise sufficiently explain the reasons
why diagnostic testing and examination findings led her to conclude that appellant’s employment
factors caused or contributed to the diagnosed conditions. For these reasons, the Board finds that
the reports from Dr. Vaught are also insufficient to establish that appellant sustained an
employment-related injury.
As appellant has not submitted rationalized medical evidence sufficient to support her
claim that she sustained an injury causally related to the accepted employment factors, she has not
met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish muscle tension
headaches and cervical and trapezius muscle spasms causally related to the accepted factors of her
federal employment.

10

Medical opinions that are speculative or equivocal in character are of little probative value. See Kathy A. Kelley,
55 ECAB 206 (2004).
11

E.J., Docket No. 09-1481 (issued February 19, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 15, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

